Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leonid Kisselev (Registration No. 70,440) on 8/26/2022.

	An amendment to claim 1 was made.  The application has been amended as follows:
	
In the claims:

Claim 1 (Amended): 
	Line 11:  15-30 minutes at 15-35° C;
	Line 18:  1:1.2 - 1:0.7
	Line 34:  120~170° C;

Allowable Subject Matter

	Claims 1-4 are allowed.

	The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Turner (US Patent Number 4,003,408) teaches in Fig. 4A, and 4B, an apparatus for manufacturing a seepage irrigation pipe. Turner teaches in Fig. 4A, that the apparatus comprises of an extruder (element 18) that mixes the product supplied by a hopper (element 19) (equivalent to feeder) passing through the screw (element 20) extruder. Turner also teaches in Fig. 5, the use of a die (element 34) (equivalent to a mold) that forms the porous pipe (element 10). Turner also teaches in Fig. 4B, that as the porous pipe (element 10) being extruded from the extruder die (element 34), it enters the cooling traugh (element 36) that cools the hot pipe. Turner further teaches in Fig. 4B, the use of a pipe puller (element 39) and a pipe coiler (element 40) as part of the apparatus system to manufacture the seepage irrigation pipe. Additionally, Dahl (US Patent Application Publication Number 2012/0305083 A1) also teaches in Fig. 1 the use of two extruder systems to form a piping system. 


	However, the prior art of references (of record) do not teach or fairly suggest the subject matter of amended independent claim 1, especially with the combination of the following limitation:

“the first extruder (9) further configured to extrude an effluent section of a seepage irrigation pipe through the pipe forming unit (8) after a time of an effluent section producing reaction of 1~2 minutes, wherein the length of the effluent section is controlled by setting a speed of the first extruder spindle at 500~950r/min and wherein temperatures in different areas of the first extruder (9) are at 120~170°C;

the second extruder (4) comprising a further spindle, the second extruder (9) further configured to extrude a non-effluent section of the pipe through the pipe forming unit (8) after a time of non-effluent section producing reaction of 1~2 minutes, wherein a length of the non-effluent section is controlled by setting a speed of the further spindle at 500~ 1000r/min and wherein temperatures in different areas of the second extruder (4) are at 120~170°C;”

in combination with -

“wherein when transitioning from producing the effluent section to producing the non-effluent section, the production of the effluent section is stopped automatically after 0.5~2 seconds of the effluent section producing reaction via controlling a time of acceleration of the further spindle of the second extruder (4), subsequently the non-effluent section is extruded from the pipe forming unit (8), wherein the further spindle acceleration time is a time when the second extruder (4) accelerates from 0 to the set target speed;

wherein when transitioning from producing the non-effluent section to producing the effluent section, the production of the non-effluent section is stopped automatically after 0.5~2 seconds of non-effluent section producing reaction via controlling a time of deceleration of the further spindle of the second extruder (4), subsequently the effluent section is extruded from the pipe forming unit (8), wherein the further spindle deceleration time is a time when the second extruder (4) decelerates from a present running speed to 0.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742